The plaintiff in error, hereinafter called defendant, was convicted in the district court of McCurtain county of assault with intent to rape, and was sentenced to pay a fine of $450.
The only assignment of error argued is that the evidence is insufficient to sustain the judgment.
The testimony is that defendant, a blacksmith, lived in the town of Haworth, and near him lived a Mrs. Dollarhide, a widow with several children, one a daughter between 15 and 16 years of age, and it was upon this girl that the assault was made. She is the principal witness and testified that, at the time charged, in the absence of her mother, defendant came to the house, hugged and kissed her, and put his hands upon her person, pulled up her dress, and put her bloomers down, and attempted to have intercourse with her, and, upon her refusing and crying, desisted; that he came back later, and attempted to hire her to not tell of his conduct. Defendant admitted he was at the premises a time or two on the date alleged, but that his mission was for a proper purpose, and denied any improper conduct. By numerous authorities, it is settled that an accused may be convicted of rape or assault with intent to rape upon the uncorroborated testimony of the female, unless her testimony bears upon its face inherent evidence of improbability, or is impeached or is unreasonable or unreliable.
We have scrutinized the testimony carefully, and are unable to say that there appears any inherent improbability in the testimony of the prosecutrix, or that her testimony is impeached or appears unreasonable *Page 302 
or unreliable. Its weight and sufficiency was for the jury; no reason to disturb the judgment is made to appear.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.